103 F.3d 137
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Oscar Manuel CARRILLO-RANGEL, aka:  Oscar Carrillo-Rangel,Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 96-55620.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 2, 1996.*Decided Dec. 06, 1996.

Before:  SNEED, TROTT, and THOMAS, Circuit Judges.
MEMORANDUM**
Oscar Carrillo-Rangel, a federal prisoner, appeals pro se the district court's denial of his motion for reconsideration of the denial of his motion pursuant to Fed.R.Crim.P. 41(e) for the return of property administratively forfeited by the government in connection with Carrillo-Rangel's 1991 prosecution for narcotics offenses.  Carrillo-Rangel asserts that the administrative forfeiture was invalid because he did not receive the requisite notice pursuant to 21 U.S.C. § 881(a) and 21 C.F.R. § 1316.77.
The government concedes that remand is appropriate because on the record before the district court, the notice of forfeiture received by Carrillo-Rangel may have been inadequate.  Accordingly, we vacate the denial of the motion for reconsideration and remand for the district court to allow the record to be supplemented with the relevant facts and for the district court to apply the test for adequate notice set forth in Robinson v. Hanrahan, 409 U.S. 38 (1972), and United States v. One 1971 BMW 4-Door Sedan, 652 F.2d 817 (9th Cir.1981).
VACATED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3